Citation Nr: 1035826	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  94-40 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for right great toe 
disability.

2.  Entitlement to an increased rating for a right knee 
disability associated with bilateral pes planus/pes plano valgus 
with bilateral ankle pain, plantar fasciitis, and tarsal tunnel 
syndrome.

3.  Entitlement to an increased rating for a left knee disability 
associated with bilateral pes planus/pes plano valgus with 
bilateral ankle pain, plantar fasciitis, and tarsal tunnel 
syndrome.

(The remaining issues of entitlement to a rating in excess of 30 
percent for chronic adjustment disorder with posttraumatic stress 
disorder (PTSD), to include a separate compensable rating for 
PTSD; entitlement to a rating in excess of 50 percent for 
bilateral pes planus/pes plano valgus with bilateral ankle pain, 
plantar fasciitis, and tarsal tunnel syndrome, to include 
separate compensable ratings; entitlement to a rating in excess 
of 40 percent for a lumbar spine disability; entitlement to 
separate evaluations for functional loss secondary to pain and 
nervous impairment involving the hips and low back; entitlement 
to separate evaluations for functional loss secondary to pain and 
nervous impairment involving the feet and ankles; entitlement to 
extra-schedular evaluation pursuant to 38 C.F.R. § 3.321(b) for 
service-connected disabilities; entitlement to an earlier 
effective date for a compensable evaluation for 
pseudofolliculitis barbae; entitlement to service connection for 
traumatic arthritis of the hips and low back; entitlement to 
service connection for traumatic arthritis of the ankles; 
entitlement to service connection for psychiatric symptoms/pain 
disorder due to psychological factors and general medical 
condition; entitlement to special monthly compensation based on 
the need for aid and attendance/housebound status; entitlement to 
service connection for diabetes mellitus, type II; entitlement to 
service connection for kidney stones; entitlement to service 
connection for allergic rhinitis; entitlement to service 
connection for prostate condition; entitlement to service 
connection for polysubstance abuse will be the subject of 
separate decision.)


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to December 
1980.

This matter came to the Board of Veterans' Appeals (Board) from a 
rating decision of a Department of Veterans Affairs (VA) Regional 
Office (RO).  

In August 1999, the Board denied, in pertinent part, entitlement 
to service connection for right great toe disorder, and increased 
ratings for right and left knee disabilities.  The Veteran 
appealed the decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a March 2001 Order, the Court 
vacated the August 1999 Board decision and remanded the matter to 
the Board for development.  In September 2001, the matters were 
remanded for further development.  In January 2008, the matters 
were remanded to afford the Veteran the opportunity to have a 
Board hearing.  


REMAND

In correspondence dated in December 2007, the veteran requested a 
hearing before a Veterans' Law Judge to be conducted via 
videoconference at the local RO.  Thought the claim was remanded 
to afford the Veteran the opportunity for that hearing, no 
hearing was scheduled.  

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an opportunity 
for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 
C.F.R. § 20.700 (2006), a hearing on appeal before the Board will 
be granted if an appellant expresses a desire to appear in 
person.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
video conference hearing at the RO, with 
appropriate notification to the veteran 
and his attorney.  After a video 
conference hearing is conducted, or if the 
veteran withdraws the hearing request or 
fails to report for the scheduled hearing, 
the claims file should be returned to the 
Board for appellate review.

No action is required of the Veteran until he is notified by the 
RO.  The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  



 Department of Veterans Affairs


